UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 19, 2013 ICF International, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33045 22-3661438 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 9300 Lee Highway, Fairfax, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 934-3000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On June 19, 2013, the Company announced it will release its second quarter 2013 earnings results after the market closes on August 1, 2013. The Company will conduct a conference call at 5:00 p.m. Eastern Time on August 1, 2013, to discuss the results for the quarter ended June 30, 2013. Instructions on how to participate in the conference call are contained in the press release, a copy of which is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1Press Release dated June 19, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICF International, Inc. Date: June 19, 2013 By: /s/James C. Morgan James C. Morgan Executive Vice President & Chief Financial Officer
